Citation Nr: 1235608	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973, to include service in the Republic of Vietnam. 

This case was remanded in April 2012 by the Board of Veterans' Appeals (Board) to the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado for a videoconference hearing with a member of the Board.  In June 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, additional evidence was submitted to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he developed hepatitis C as a result of events during his active military service.  He reported being exposed to the blood and body fluids of servicemen while performing his duties as a Military Policeman.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 
In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale, if applicable, as to why the examiner believes the air gun was the source of the hepatitis C. 


Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) (2011). 

While service treatment records were silent as to any findings, complaints, or diagnosis of hepatitis C, service personnel records reveal that the Veteran was stationed in Vietnam from January 1972 to August 1972.  His military occupational specialty (MOS) was Military Policeman. 

It was reported on VA treatment records for October 2005 that the Veteran had been diagnosed with hepatitis C since his last visit.  When examined by VA in April 2008, the examiner noted that the Veteran had a long history of intranasal cocaine use.  Hepatitis C was diagnosed, and the examiner concluded, based on a review of the claims file and evaluation of the Veteran, that the Veteran's hepatitis was most likely due to chronic intranasal cocaine use.  However, this opinion does not address the Veteran's contention that he did not have a long history of intranasal cocaine use or that he was exposed to blood from prisoners with a heroin habit as a military policeman in Vietnam.

The Veteran testified at his June 2012 hearing that he never told the examiner in April 2008 that he had a long history of cocaine use.  The Board notes that there is some confusion in the record as to the Veteran's history of cocaine use, with the notation in July 2005 that the Veteran had used cocaine and mushrooms in the past, with the notation of a long history of cocaine use on examination in April 2008, with the notation in his April 2008 substantive appeal that he had snorted cocaine on rare occasions, with the notation in July 2008 that he had used cocaine a couple of times recreationally, with the notation on VA psychiatric examination in September 2008 that he had snorted cocaine twice in his life, and with the testimony at his June 2012 video hearing that he had used cocaine only once in his life.

The Board finds that additional development is warranted in the case.  The AMC/RO should arrange for a VA medical opinion to determine the nature and etiology of the Veteran's claimed hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for hepatitis C.  Based on his response, the AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician (preferably a hepatologist) in order to obtain a medical opinion to determine the nature and etiology of the Veteran's hepatitis C. 

The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the opinion report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that the Veteran's diagnosed hepatitis C is causally related to either his military service or to his service-connected PTSD.  The opinion will include a discussion of the identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004). 

The examiner will consider the following evidence of record related to the Veteran's use of cocaine: the notation in July 2005 that the Veteran had used cocaine and mushrooms in the past, the notation of a long history of cocaine use on examination in April 2008, the notation in his April 2008 substantive appeal that he had snorted cocaine on rare occasions, the notation in July 2008 that he had used cocaine a couple of times recreationally, the notation on VA psychiatric examination in September 2008 that he had snorted cocaine twice in his life, and the testimony at his June 2012 video hearing that he had used cocaine only once in his life as self medication for his PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, the AMC/RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinion will be reviewed to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completion of the above and any additional development deemed necessary, the AMC/RO must readjudicate the Veteran's claim for service connection for hepatitis C, to include as secondary to service-connected PTSD, on the basis of all the evidence on file and all governing legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC), which should include a summary of all of the evidence added to the record since the April 2010 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


